internal_revenue_service number release date index number ------------------- -------------------------------------------- ----------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-112716-08 date date legend distributing ---------------------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------------------- controlled ----------------------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------------------- controlled ----------------------------- ----------------------------------------------------------------------------------- ---------------------------------------------------------------------------- q1 ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ---------------------------- q2 --------------------------------------------------------------------------------------------------------- -------------------------------- revocable_trust ----------------------------------------------------------------------- -------------------------------------------------------------- date date date ---------------- -------------------------- -------------------- plr-112716-08 date date state x state y state z brand a -------------------------- --------------------------- ---------- ----------- ------------- --------- busine sec_1 --------------------------------------------------------------------- --------------------------------------------------------------- division a -------- ---------------------------------------------------------------------------------------------- ------------------------------------------------------------- division b ------------------------------------------------------------- --------------------------------------------------------------- division c ------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- division d ------------------------------------------------------------- ------------------------------------------------------------- grantor bb cc dear ---------- -------------- ---------- -------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of the proposed transaction described below the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in plr-112716-08 support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distributions described below satisfy the business_purpose requirement of sec_1_355-2 ii are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 facts distributing is an s_corporation formed in state x with an initial s election filed on date distributing has a single class of voting common_stock distributing’s sole shareholder currently is revocable_trust grantor owns all interests in the revocable_trust it is represented that revocable_trust became the sole shareholder of distributing on date all voting rights except for certain voting rights maintained by the trust certificate holder with respect to the distributing stock have been transferred to an eligible voting_trust under sec_1_1361-1 the distributing voting_trust in exchange for trust certificates revocable_trust currently holds those trust certificates all distribution rights with respect to distributing stock belong to the revocable_trust controlled was incorporated as a state x corporation on date it has been represented that controlled is presently a qualified_subchapter_s_subsidiary qsub of distributing a voting_trust the controlled voting_trust holds bb of all the controlled stock under the trust agreement the trustees of the controlled voting_trust have legal_title to all of the controlled stock held by the controlled voting_trust and the trustees have exclusive voting rights with regard to this stock for the period of the trust except for certain voting rights maintained by the trust certificate holders distributing owns voting_trust_certificates the controlled voting_trust_certificates representing all of the controlled shares held by the controlled voting_trust any cash dividends with respect to the controlled stock are to be paid_by the controlled voting trustees to the controlled voting_trust certificate holder upon the termination of the controlled voting_trust the controlled shares will be returned to the trust certificate holder distributing holds all legal and beneficial_ownership with regard to the remaining cc of the controlled stock plr-112716-08 for at least the last five years controlled has operated division a of busine sec_1 in state x controlled was incorporated by distributing as a state y corporation on date it has been represented that controlled is presently a qualified_subchapter_s_subsidiary qsub of distributing a voting_trust the controlled voting_trust holds all of the controlled stock under the trust agreement the trustees of the controlled voting_trust have legal_title to all of the controlled stock and have exclusive voting rights for the period of the trust except for certain voting rights maintained by the trust certificate holders distributing owns voting_trust_certificates the controlled voting_trust_certificates representing all of the controlled shares held by the controlled voting_trust any cash dividends with respect to the controlled stock are to be paid_by the controlled voting trustees to the controlled voting_trust certificate holder upon the termination of the controlled voting_trust the controlled shares will be returned to the trust certificate holder on date controlled acquired division b and division d of busine sec_1 controlled currently operates division b and division d of busine sec_1 in state y q1 was incorporated as a state z corporation on date a date before date it is represented that q1 is presently a qualified_subchapter_s_subsidiary qsub of distributing for over five years q1 has operated division c of busine sec_1 in state x a voting_trust the q1 voting_trust holds all of the q1 stock under the trust agreement the trustees of the q1 voting_trust have legal_title to all of the q1 stock and have exclusive voting rights for the period of the trust except for certain voting rights maintained by the trust certificate holders distributing owns q1 voting_trust_certificates representing all of the q1 shares held by the q1 voting_trust any cash dividends with respect to the q1 stock are to be paid_by the q1 voting trustees to the q1 voting_trust certificate holder upon the termination of the q1 voting_trust the q1 shares will be returned to the trust certificate holder the distribution of the stock or stock and securities of controlled and controlled is carried out for the following corporate business purposes to provide more availability for using current_assets to expand the brand a operations within the controlled corporations to be spun off and to provide more availability for using current_assets to expand the operations within the distributing_corporation plr-112716-08 financial information has been received indicating that busine sec_1 has gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction to achieve the corporate business purposes described above distributing has proposed the following transactions collectively the proposed transaction i ii iii iv v vi distributing will form q2 as a new subsidiary and make a qsub election for q2 controlled will transfer division d of busine sec_1 to q2 distributing will distribute all of the controlled voting_trust_certificates to revocable_trust distributing will distribute the controlled stock not held by the controlled voting_trust to revocable_trust hereinafter referred to as distribution immediately following distribution controlled will elect under sec_1362 to be treated as a s_corporation distributing will distribute all of the controlled voting_trust_certificates to revocable_trust hereinafter referred to as distribution immediately following distribution controlled will elect under sec_1362 to be treated as a s_corporation representations the following representations are made with respect to distribution a the indebtedness if any owed by the controlled corporation to the distributing_corporation after the distribution of the controlled corporation stock will not constitute stock_or_securities b no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with plr-112716-08 regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of the business contributed to controlled is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction distributing and controlled will each continue independently and with separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to the consummation of the transaction f the distribution of the stock or stock and securities of controlled is carried out for the following corporate business purposes i to provide more availability for using current_assets to expand the brand a operations within the controlled_corporation to be spun off and ii to provide more availability for using current_assets to expand the operations within the distributing_corporation the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes g the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 h the total adjusted_basis and the fair_market_value of the assets transferred to controlled will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to creditors in connection with the reorganization i the liabilities assumed within the meaning of sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred j the total fair_market_value of the assets transferred to controlled will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other plr-112716-08 than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange k the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange l the aggregate fair_market_value of the assets transferred to controlled will equal or exceed the aggregate adjusted_basis of these assets m no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution p payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the transaction are investment companies as defined in sec_368 and iv r the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation plr-112716-08 s immediately after the distribution neither distributing or controlled will be a disqualified_investment_corporation within the meaning of sec_355 the following representations are made with respect to distribution t the indebtedness if any owed by the controlled corporation to the distributing_corporation after the distribution of the controlled corporation stock will not constitute stock_or_securities u no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation v the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted w the five years of financial information submitted on behalf of the business contributed to controlled is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted x except for certain administrative and sales employees that distributing and controlled will share the services of following the transaction distributing and controlled will each continue independently and with separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to the consummation of the transaction y the distribution of the stock or stock and securities of controlled is carried out for the following corporate business purposes i to provide more availability for using current_assets to expand the brand a operations within the controlled_corporation to be spun off ii to provide more availability for using current_assets to expand the operations within the distributing_corporation the distribution of the stock or stock and securities of controlled is motivated in whole or substantial part by one or more of these corporate business purposes z the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 plr-112716-08 aa the total adjusted_basis and the fair_market_value of the assets transferred to controlled will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to creditors in connection with the reorganization bb the liabilities assumed within the meaning of sec_357 by controlled were incurred in the ordinary course of business and are associated with the assets being transferred cc the total fair_market_value of the assets transferred to controlled will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange dd the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange ee the aggregate fair_market_value of the assets transferred to controlled will equal or exceed the aggregate adjusted_basis of these assets ff no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock gg for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution hh for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable plr-112716-08 to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution ii payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length jj no two parties to the transaction are investment companies as defined in sec_368 and iv kk the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation ll immediately after the distribution neither distributing or controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings-distribution based solely on the information submitted and on the representations set forth above it is held as follows the holder of the controlled voting_trust_certificates will be treated as the owner of the controlled stock held by the controlled voting_trust see revrul_71_262 1971_1_cb_110 after distributing’s distribution of all of its controlled stock controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from distributing in exchange for the stock of controlled sec_1_1361-5 distributing’s distribution of all of its controlled stock to revocable_trust will cause a termination of the qsub elections of controlled because controlled will cease to be a wholly owned subsidiary of an s_corporation sec_1 b i the deemed transfer by distributing to controlled of the assets in constructive exchange for all of the controlled stock and the assumption_of_liabilities followed by the distribution of all the controlled stock to revocable_trust as described above will be a reorganization within the meaning of sec_368 plr-112716-08 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities as described above sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of assets in exchange for controlled stock sec_1032 controlled 1’s basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled 1’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 revocable_trust will recognize no gain_or_loss and no amount will be included in the income of revocable_trust upon receipt of all the controlled stock as described above sec_355 distributing will recognize no gain_or_loss on the distribution of the controlled stock as described above sec_361 the aggregate basis of the distributing stock and controlled stock received by revocable_trust after the distribution will be the same as the basis of the distributing stock in the hands of revocable_trust immediately before the distribution allocated in a manner described in accordance with sec_1_358-2 sec_358 b and c sec_1_358-1 the holding_period of the controlled stock in the hands of revocable_trust will include the holding_period of the distributing stock held by revocable_trust prior to the distribution provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its respective first taxable_year plr-112716-08 provided that such election is made effective immediately following the termination of its original qsub election sec_1_1361-5 rulings-distribution the holder of the controlled voting_trust_certificates will be treated as the owner of the controlled stock held by the controlled voting_trust see revrul_71_262 1971_1_cb_110 after distributing’s distribution of all of its controlled stock controlled will be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before the termination from distributing in exchange for the stock of controlled sec_1_1361-5 distributing’s distribution of all of its controlled stock to revocable_trust will cause a termination of the qsub elections of controlled because controlled will cease to be a wholly owned subsidiary of an s_corporation sec_1 b i the deemed transfer by distributing to controlled of the assets in constructive exchange for all of the controlled stock and the assumption_of_liabilities followed by the distribution of all the controlled stock to revocable_trust as described above will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities as described above sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of assets in exchange for controlled stock sec_1032 controlled 2’s basis in each asset received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transaction sec_362 controlled 2’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 revocable_trust will recognize no gain_or_loss and no amount will be included in the income of revocable_trust upon receipt of all the controlled stock as described above sec_355 plr-112716-08 distributing will recognize no gain_or_loss on the distribution of the controlled stock as described above sec_361 the aggregate basis of the distributing stock and controlled stock received by revocable_trust after the distribution will be the same as the basis of the distributing stock in the hands of revocable_trust immediately before the distribution allocated in a manner described in accordance with sec_1_358-2 see sec_358 b and c sec_1_358-1 the holding_period of the controlled stock in the hands of revocable_trust will include the holding_period of the distributing stock held by revocable_trust prior to the distribution provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to make a subchapter_s_election under sec_1362 for its respective first taxable_year provided that such election is made effective immediately following the termination of its original qsub election sec_1_1361-5 distributing’s formation of q2 its qsub election with respect to q2 as well as its contribution of division d of busine sec_1 to q2 will not invalidate either controlled 2’s or q2’s qsub election caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding whether the distributions satisfy the business_purpose requirement of sec_1_355-2 i plr-112716-08 ii whether the distributions are being used principally as a device for the distribution of earnings_and_profits of distributing or the controlled corporations see sec_355 and sec_1_355-2 iii whether the distributions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or the controlled corporations see sec_355 and sec_1_355-7 procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling sincerely ________________________________ richard heinecke assistant to the branch chief branch office of associate chief_counsel corporate
